DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jae Hahn on 9/28/2020.
The application has been amended as follows:

1. 	(Currently Amended) An automatic cooking pot notifying completion of cooking, comprising: a boiling detector which includes a temperature sensor; a timer, wherein the boiling detector is configured to transmit a boiling detection signal to the timer when boiling of a water in the pot is detected, wherein the boiling of the water in the pot is determined by a temperature measured by the temperature sensor and the temperature sensor is configured to directly measure a temperature of vapor erupting from an upper lid, and the timer starts to operate in accordance with the boiling detection signal; 

2. 	(Currently Amended) An automatic cooking pot notifying completion of cooking, comprising: 
a boiling detector which includes a temperature sensor; 
a timer, 
wherein the boiling detector is configured to transmit a boiling detection signal to the timer when boiling of a water in the pot is detected, wherein the boiling of the water in the pot is determined by a temperature measured by the temperature sensor and the an upper lid, and the timer starts to operate in accordance with the boiling detection signal; a cooking adjusting part which adjusts a timer setup time for a user's preference, wherein the menu selection part determines a set time by selecting the cooking menu, wherein the set time includes an "input lead time" and a "boiling sustainment time 2", wherein the '"boiling sustainment time 2" is a constant time of the selected cooking menu and stored in a memory for notifying completion of cooking; a sound generator which includes a speaker and a sound passage hole, wherein the timer outputs a signal to the sound generator when the set time passes in the timer, and the sound generator is configured to generate a signal sound in accordance with the signal of the timer to notify the completion of -cooking of the cooking material and is configured to generate a boiling signal sound in accordance with the boiling detection signal of the boiling detector; a restart button, wherein the timer restarts to count the set time when the restart button is pressed;
A pot handle a circuit, wherein the circuit is located inside the pot handle; a knob including a knob wing or a knob protrusion plate: a rubber ring, wherein the rubber ring is installed at a periphery of the sound passage hole; and a power switch, wherein the sound passage hole is configured such that the sound passage hole is opened or closed for waterproof by means of movement of a knob wing or movement of the knob protrusion plate which operates in sync with the power switch.

3.	(Currently Amended) An automatic cooking pot notifying completion of cooking, comprising: 

A timer,
wherein the boiling detector is configured to transmit a boiling detection signal to the timer when boiling of a water in the pot is detected, wherein the boiling of the water in the pot is determined by a temperature measured by the temperature sensor and the temperature sensor is configured to directly measure a temperature of vapor erupting from an upper lid; a cooking adjusting part which adjusts a timer setup time for a user's preference; a menu selection part which selects a cooking menu; 
a material input button which is configured to operate the timer to start after receiving the boiling detection signal regenerated by a boiling detector, wherein the menu selection part selects a set time of a "boiling sustainment time 2" of a selected cooking menu, wherein the "boiling sustainment time 2" is a constant time stored in a memory for notifying completion of cooking, and the timer outputs a signal when the set time passes after the operation of the material input button; a sound generator which includes a speaker and a sound passage hole, wherein the sound generator is configured to generate a boiling signal sound in accordance with the boiling detection signal and is configured to generate a cooking completion sound in accordance with the signal of the timer; a pot handle, and a circuit, wherein the circuit is located inside the pot handle; a knob including a knob wing or a knob protrusion plate: a rubber ring, wherein the rubber ring is installed at a periphery of the sound passage hole; and a power switch, wherein the sound passage hole is configured such that the sound passage hole is opened or closed for waterproof by means of movement of a knob wing or movement of the knob protrusion plate which operates in sync with the power switch.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Allowance of claims 1-3 is indicated because the prior art of record fails to disclose or suggest: 
an automatic cooking pot that notifies completion of cooking audibly, the automatic cooking pot further being configured with a boiling detector with a temperature sensor and a timer, wherein the boiling detector is configured to transmit a boiling detection signal to the timer when a boiling event in the pot is detected by means of the temperature sensor configured for measuring vapor emitted from an upper lid, the timer configured to begin operating in accordance with the boiling detection signal and wherein the timer is adjustable to a user preference with a menu selection part that determines a set time of a boiling sustainment time from a cooking menu, wherein upon completion of the boiling sustainment time the timer transmits a signal to a sound generator having a speaker and a sound passage hole which are configured to generate a signal sound, the automatic cooking pot further having a pot handle with a circuit located therein and a knob with a knob wing or protrusion plate configured to operate in sync with the power switch while rotating the knob wing or protrusion plate to close the sound passage hole, the sound passage hole further having a rubber ring around its periphery configured for providing a waterproofing of the sound passage hole that operates in sync with the power switch selection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Spencer H. Kirkwood/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726